Per Curiam.
The parol evidence in Zeigler v. Eckert was admitted to rebut a presumption that a testator did not intend to give by his will: not as a proof of an independent gift. That case belonged to a distinct class. Put the principle of the present was decided in the case of Duncan Campbell’s Estate, at *288the last term of the Western Circuit; in which it was held that directions to destroy certain promissory notes, or give them to the drawer in case the creditor should die before seeing him, are but evidence of an unexecuted intention to give — not of a gift itself. The principle of that case rules the present, which is not distinguishable from it.
Judgment reversed, and a venire de novo awarded.